Citation Nr: 1727057	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran indicated that he did not want a Board hearing on his signed July 2016 VA Form 9.  In August 2016, the Veteran's representative submitted another Form 9 on which he indicated that the Veteran wanted a hearing at a local VA office.  The representative noted, however, that he had not been able to contact the Veteran prior to submitting the August 2016 Form 9.  Late in August 2016, the Veteran submitted another copy of his July 2016 VA Form 9, along with additional argument and articles to support his claim.  The Board finds that the Veteran's July 2016 Form 9, which actually represents his intentions, governs and he did not request a Board hearing.  He reiterated that he did not desire a hearing by his resubmission of the Form 9 in mid-August 2016.  Therefore, there is no outstanding hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's hearing loss manifested many years after service and is otherwise not related to service.

2. The Veteran's tinnitus is caused by his hearing loss, which is unrelated to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations were provided to the Veteran in the Statement of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, neither the Veteran nor his representative raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus disorders are the result of his in-service duties, including maintaining aircrafts without hearing protection.  

After consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to presumptive service connection for his hearing loss and tinnitus.  The Veteran's service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss or tinnitus.  He was afforded several hearing examinations throughout service, including in January 1965, December 1965, and April 1967.  None of these evaluations documented hearing loss, tinnitus, or significant worsening in hearing thresholds (see below discussion of VA opinion).  The evaluations also documented that the Veteran used ear protection in service.  Importantly, the Veteran's separation audiological evaluation was normal and the Veteran did not report hearing or tinnitus issues on his separation report of medical history. 

Moreover, the evidence does not show that the Veteran's hearing loss and tinnitus began within one year after service.  His post-service VA medical records show that he established care at VA in May 2012 but he was not treated for complaints of hearing loss or tinnitus until his March 2016 VA examination.  Importantly, in May 2012, his hearing was indicated to be "grossly normal" and the Veteran denied difficulty hearing.  

In light of the medical and lay evidence, the Board finds that symptoms of hearing loss and tinnitus were not chronic in service or continuous after service separation, and these disorders did not manifest to a compensable degree within one year of service separation.  The Board thus finds that the Veteran is not entitled to presumptive service connection for either disorder. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The evidence is clear that the Veteran was exposed to noise in service.  The Board finds, however, that the evidence does not demonstrate that the Veteran's hearing loss and tinnitus disorders are related to in-service noise exposure.  In making this determination, the Board relied heavily on the delayed manifestation of the Veteran's disorders and the March 2016 VA medical examination.  The examiner compared the Veteran's numerous audiograms from service and opined that "there were no positive threshold shifts (worse than reference threshold) greater than normal measurement variability at any frequency between 500 Hz and 6000 Hz."  She concluded that the Veteran's hearing loss was not related to in-service noise exposure because his hearing was normal at entrance and separation, and there was no significant worsening in thresholds during service.  She further concluded that the Veteran's tinnitus is most likely related to his hearing loss, which is less likely than not related to service. 

The Board considered the representative's May 2017 argument and cited literature in making its decision.  The representative argued that the Veteran is entitled to service connection because the March 2016 examiner concluded that the Veteran's in-service noise exposure was "sufficient to cause hearing loss" and that "no other sources of acoustic trauma were evident."  The examiner, however, did not make these statements.  Instead, she noted that "per general remarks on VA Form 21-2507, there is a high probability of noise exposure" and that occupational and recreational noise exposure had been denied by the Veteran.  She did not opine that the Veteran's in-service noise exposure was sufficient to cause hearing loss nor that there were no other evident sources of acoustic trauma. 

The Board also considered the representative's argument that the Veteran experienced immediate hearing loss that did not become perceptible to him until the early 1980s.  In making this argument, the representative cited to "Noise and Military Service: Implications for Hearing Loss and Tinnitus" published by the Institute of Medicine of the National Academies in 2006.  The Board finds that this contention is unsupported by the Veteran's medical records showing that he denied hearing issues and had "grossly normal" hearing in May 2012.   Moreover, it is inconsistent with the Veteran's service treatment records, which show that he separated from service with normal hearing.  Accordingly, the Board does not find that this contention credible and did not afford it any probative value.  

Additionally, the fact pattern used by the literature is dissimilar to the fact pattern at hand.  Specifically, the representative stated that the "literature postulates that 'an individual's awareness of the effects of noise on hearing may be delayed after the noise exposure' based on evidence that 'a slight noise-induced hearing loss of 20-30 dB HL incurred as a young adult, when combined with a similar amount of hearing loss associated with aging alone, can become a moderate hearing loss of 40-50 dB HL at an age of 50 or 60 years.'"  In this case, however, the Veteran separated from service with entirely normal hearing - there was no hearing loss, slight or otherwise, at separation.  After converting to ISO units, the Veteran's hearing at separation was as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

These levels do not constitute a "slight noise-induced hearing loss" as used by the cited literature.  Thus, the Board afforded this argument no probative value. 

The Board further considered the Veteran's statements relating his disorders to service.  As a layperson, the Veteran is not competent to report that his current hearing loss or tinnitus was caused by in-service noise exposure.   See Layno, 6 Vet. App. 465, 470.  That issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his hearing loss and tinnitus disorders.  Thus, the Veteran's nexus statements are not competent evidence.

Finally, the Board considered the Veteran's argument that his March 2016 examination was inadequate because the examiner did not support the negative opinion with sufficient rationale and did not properly consider medical treatise evidence.  The Board does not agree with this argument.  The VA examiner adequately considered the evidence, including the Veteran's contentions, service treatment records, in-service and post-service occupational history, history of noise exposure, and the claims file, in rendering her opinion.  She also sufficiently supported her conclusion by relying on the Veteran's many audiological evaluations in service.  Moreover, as the Board noted, the cited medical literature is irrelevant to the fact pattern at issue. 

In consideration of the evidence, including the Veteran's service records, post-service medical records, and the Veteran's statements and submissions, the Board finds that his hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


